On Rehearing.
Upon a further consideration of this case by the court sitting in banc the conclusion has been reached that the motion for new trial should have been granted, for and on account of newly discovered evidence not available to the defendant upon his trial which is not cumulative merely. It further appears that the failure to produce this evidence was not by reason of any neglect on the part of the defendant.
The judgment of affirmance is set aside, the application granted, and the judgment appealed from is reversed, and the cause is remanded.
Reversed and remanded. *Page 147